DETAILED ACTION

EXAMINER’S AMENDMENT
1.      (Note: attorney agreed to amend claims 1 and 25)
The application has been amended as follows: 
 Regarding claim 1, (currently amended) A method for stimulus and eye tracking useful for the determination of the presence or strength of optokinetic nystagmus (OKN), the method comprising: providing a visual stimulus effective to elicit OKN in front of the eye(s) of a subject by: displaying against a background on a display and varying in visibility ,as perceived by the subject,  at least one visual stimulus element moving across the display, or displaying against a background a series of at least one visual stimulus element moving across the display so that a later displayed element moving across the display has different visibility ,as perceived by the subject,   relative to an earlier displayed element moving across the display, wherein the moving visual stimulus element or elements comprising a centre and a contrasting perimeter, the perimeter darker than the background and the centre lighter than the background and/or the perimeter lighter than the background and the centre darker than the background, recording video of the subject's eye(s) viewing the stimulus, and image processing the video to detect for OKN.
 Regarding claim 25, (currently amended) An eye tracking system which comprises: a display arranged to display against a background: at least one visual stimulus element, and vary the visibility thereof  ,as perceived by the subject,  or a series of at least one visual stimulus elements so that a ,as perceived by the subject,  relative to an earlier displayed element, wherein the visual stimulus element or elements comprising a centre and a contrasting perimeter, the perimeter darker than the background and the centre lighter than the background and/or the perimeter lighter than the background and the centre darker than the background, a camera arranged to record video of the subject's eye(s) viewing the stimulus, and an image processing system arranged to image process the video to detect the presence or strength of OKN.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/2/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 1-6, 8, 10, 11, 19, 25-30, 32,34,35,43, and 49-60 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 25  ,which include,
 a method for stimulus and eye tracking useful for the determination of the presence or strength of optokinetic nystagmus (OKN), the method having  providing a visual stimulus effective to elicit OKN in front of the eye(s) of a subject by: displaying against a background on a display and varying in visibility as perceived by the subject  at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/3/2021